DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
In the reply filed on 5/21/2021, claim(s) 15-20 are cancelled. New claim(s) 21-26 are added. Election was made without traverse.
Claim(s) 1-14 and 21-26 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 4-5, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mun et al. (US publication 2019/0259829 A1), hereinafter referred to as Mun829.

Regarding claim 1, Mun829 teaches a method (fig. 4a-4e and related text), comprising: etching a trench (trench for a deep trench isolation 420, [0062-0064], fig. 4b) in a semiconductor substrate (410/412/414, [0056-0059]), wherein the trench surrounds a device region of the semiconductor substrate ([0062]); forming a conductive feature (424, [0063]) in the trench; and forming a transistor on the device region of the semiconductor substrate after forming the conductive feature ([0065-0082], fig. 4b-4e).
Regarding claim 4, Mun829 teaches further comprising: forming an isolation structure (480, [0060]) in the semiconductor substrate prior to etching the trench in the semiconductor substrate, wherein etching the trench in the semiconductor substrate is performed such that the trench is at least partially in the isolation structure (fig. 4a-4b).
Regarding claim 5, Mun829 teaches further comprising: forming an insulating layer (dielectric layer, [0063-0064]) in the trench prior to forming the conductive feature, wherein the insulating layer exposes a portion of the semiconductor substrate (0064]).
Regarding claim 9, Mun829 teaches a method (fig. 4a-4e and related text), comprising: etching a trench (trench for a deep trench isolation 420, [0062-0064], fig. 4b) in a semiconductor substrate (410/412/414, [0056-0059]), wherein the trench surrounds a device region of the semiconductor substrate ([0062]); depositing an insulating film (422, [0063]) in the trench; patterning the insulating film to form a first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grote et al. (US publication 2011/0309442 A1), hereinafter referred to as Grote442, in view of Mun et al. (US publication 2019/0259829 A1), hereinafter referred to as Mun829.

Regarding claim 1, Grote442 teaches a method (fig. 1-4 and related text), comprising: etching a trench (trench for a deep trench isolation 26, [0021], fig. 2) in a semiconductor substrate (12/14/16, [0019]); forming a conductive feature (30, [0021]) in the trench; and forming a transistor (LDMOS, [0022]) on the device region (region for LDMOS) of the semiconductor substrate after forming the conductive feature ([0022-0023], fig. 3-4).

Mun829 teaches wherein the trench (trench for a deep trench isolation 420, [0062-0064], fig. 4b) surrounds a device region of the semiconductor substrate ([0062], fig. 4b-4e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Grote442 with that of Mun829 so that wherein the trench surrounds a device region of the semiconductor substrate to provide isolation between devices ([0062]).

Regarding claim 2, Grote442 teaches wherein the semiconductor substrate comprises a semiconductor base substrate (12), a buried oxide layer (14, [0019]) over the semiconductor base substrate, and a semiconductor layer (16, [0019]) over the buried oxide layer, wherein etching the trench in the semiconductor substrate is performed such that the trench exposes a top surface of the semiconductor base substrate (fig. 2).
Regarding claim 3, Grote442 teaches wherein forming the conductive feature is performed such that a bottom surface of the conductive feature is in contact with the top surface of the semiconductor base substrate (fig. 2).
Regarding claim 5, Grote442 teaches further comprising: forming an insulating layer (28, [0021]) in the trench prior to forming the conductive feature, wherein the insulating layer exposes a portion of the semiconductor substrate (fig. 2).
Regarding claim 7, Grote442 teaches wherein the semiconductor substrate comprises a semiconductor base substrate (12), a buried oxide layer (14, [0019]) over 
Regarding claim 8, Grote442 teaches further comprising: lowering a top surface of the conductive feature ([0021], lowering is done by etching fill materials from a top surface).

Regarding claim 9, Grote442 teaches a method (fig. 1-4 and related text), comprising: etching a trench (trench for a deep trench isolation 26, [0021], fig. 2) in a semiconductor substrate (12/14/16, [0019]); depositing an insulating film (28, [0021]) in the trench; patterning the insulating film to form a first insulating layer (28 on left of trench) and a second insulating layer (28 on right of trench) on opposite sidewalls of the trench ([0021], fig. 2); forming a conductive feature (30, [0021]) in the trench between the first insulating layer and the second insulating layer (fig. 2); and forming a transistor (LDMOS, [0022]) on the device region (region for LDMOS) of the semiconductor substrate ([0022-0023], fig. 3-4).
Grote442 does not explicitly teach wherein the trench surrounds a device region of the semiconductor substrate.
Mun829 teaches wherein the trench (trench for a deep trench isolation 420, [0062-0064], fig. 4b) surrounds a device region of the semiconductor substrate ([0062], fig. 4b-4e).

Regarding claim 10, Grote442 and Mun829 teach wherein patterning the insulating film is performed such that a difference of a thickness of the first insulating layer and a thickness of the second insulating layer is less than 10% of the thickness of the first insulating layer or 10% of the thickness of the second insulating layer (a thickness of the first insulating layer and a thickness of the second insulating layer are the same and thus a difference of a thickness of the first insulating layer and a thickness of the second insulating layer is 0% which is less than 10% of the thickness of the first insulating layer or 10% of the thickness of the second insulating layer). Furthermore, it is well-known in the art that a width/thickness of a semiconducting or insulation layer depends on a process technology, overall size of the device, and is a result-effective variable as electrical properties (conductivity, resistance, doping, insulation, withstanding breakdown, etc.) depend on the width/thickness of a semiconducting or insulation layer. So a width/thickness of a semiconducting or insulation layer is a parameter that one must consider and decide upon and is something that can be optimized through routine experimentation.
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 11, Grote442 teaches wherein the semiconductor substrate comprises a semiconductor base substrate (12), a buried oxide layer (14, [0019]) over the semiconductor base substrate, and a semiconductor layer (16, [0019]) over the buried oxide layer, wherein etching the trench in the semiconductor substrate is performed such that the trench exposes a top surface of the semiconductor base substrate (fig. 2).

Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mun829, as applied to claim 9 above, and further in view of Yin et al. (US patent 7,772,673 B1), hereinafter referred to as Yin673.

Regarding claim 12, Min829 discloses all the limitations of claim 9 as discussed above on which this claim depends.
Mun829 does not explicitly teach wherein etching the trench is performed such that the trench has a first portion extending along a first direction, a second portion extending along a second direction substantially orthogonal to the first direction, and a 
Yin673 teaches wherein etching the trench is performed such that the trench has a first portion (horizontal portion of trench 208, line 50-65 of col. 3, fig. 2) extending along a first direction, a second portion (vertical portion of trench 208) extending along a second direction substantially orthogonal to the first direction, and a third portion (corner portion of trench 208) connecting the first portion to the second portion (fig. 2).
Yin673 does not explicitly teach wherein a difference of a width of the third portion of the trench and a width of the first portion of the trench is less than 10% of the width of the first portion of the trench or 10% of the width of the third portion of the trench. However, Yin673 fiddles with the relationship of trench side width and corner width (line 25-55 of col. 5) and thus makes it obvious that a difference of a width of the third portion of the trench and a width of the first/second portion of the trench is something that will be optimized (i.e. wherein a difference of a width of the third portion of the trench and a width of the first portion of the trench is less than 10% of the width of the first portion of the trench or 10% of the width of the third portion of the trench) for providing an improved deep trench isolation process and region in a semiconductor substrate to, for example, increase throughput and reduce manufacturing cost (line 39-42 of col. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mun829 with that of Yin673 so that wherein etching the trench is performed such that the trench has a first portion extending along a first direction, a second portion extending along a second direction substantially orthogonal to the first direction, and a third portion connecting the first portion to the second portion, wherein a difference of a width of the third portion of the trench and a width of the first portion of the trench is less than 10% of the width of the first portion of the trench or 10% of the width of the third portion of the trench for providing an improved deep trench isolation process and region in a semiconductor substrate to, for example, increase throughput and reduce manufacturing cost (line 39-42 of col. 1).
Regarding claim 14, Mun829 discloses all the limitations of claim 9 as discussed above on which this claim depends.
Mun829 does not explicitly teach wherein etching the trench is performed such that the trench has a first portion extending along a first direction, a second portion extending along a second direction substantially orthogonal to the first direction, and a third portion connecting the first portion to the second portion, and the third portion is tilted with respect to the first direction and the second direction.
Yin673 teaches wherein etching the trench is performed such that the trench has a first portion (horizontal portion of trench 208, line 50-65 of col. 3, fig. 2) extending 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mun829 with that of Yin673 so that wherein etching the trench is performed such that the trench has a first portion extending along a first direction, a second portion extending along a second direction substantially orthogonal to the first direction, and a third portion connecting the first portion to the second portion, and the third portion is tilted with respect to the first direction and the second direction for providing an improved deep trench isolation process and region in a semiconductor substrate to, for example, increase throughput and reduce manufacturing cost (line 39-42 of col. 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mun829, as applied to claim 5 above, and further in view of Shin et al. (US publication 2003/0168712 A1), hereinafter referred to as Shin712.

Regarding claim 6, Min829 discloses all the limitations of claim 5 as discussed above on which this claim depends.
Mun829 does not explicitly teach further comprising: forming a doped region in the exposed portion of the semiconductor substrate prior to forming the conductive feature.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mun829 with that of Shin712 so that further comprising: forming a doped region in the exposed portion of the semiconductor substrate prior to forming the conductive feature to provide a method of fabricating a device having a much-improved isolation structure that provides for enhanced device isolation ability ([0013]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mun829, as applied to claim 9 above, and further in view of Jhang et al. (US publication 2011/0042777 A1), hereinafter referred to as Jhang777.

Regarding claim 13, Min829 discloses all the limitations of claim 9 as discussed above on which this claim depends.
Mun829 does not explicitly teach wherein etching the trench is performed such that the trench has a first portion extending along a first direction, a second portion extending along a second direction substantially orthogonal to the first direction, and a third portion connecting the first portion to the second portion, and the third portion is curved.
Jhang777 teaches wherein etching the trench is performed such that the trench has a first portion (horizontal portion of trench 12, [0020], fig. 3) extending along a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mun829 with that of Jhang777 so that wherein etching the trench is performed such that the trench has a first portion extending along a first direction, a second portion extending along a second direction substantially orthogonal to the first direction, and a third portion connecting the first portion to the second portion, and the third portion is curved so that the deep trench isolation structure can be obtained in a better stress condition and with less process time for trench filling (ABSTRACT).

Claim 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (US publication 2019/0259829 A1), hereinafter referred to as Mun829, and further in view of Jhang et al. (US publication 2011/0042777 A1), hereinafter referred to as Jhang777.

Regarding claim 21, Mun829 teaches a method (fig. 4a-4e and related text), comprising: forming an isolation structure (480, [0060], fig. 4a) in a semiconductor substrate (410/412/414, [0056-0059]); etching a trench (trench for a deep trench isolation 420, [0062-0064], fig. 4b) in the isolation structure and the semiconductor substrate (fig. 4b), wherein the trench extends beyond a bottom surface of the isolation 
Mun829 does not explicitly teach the trench forms a closed loop surrounding at least one active region of semiconductor substrate when viewed from above, and the closed loop has at least one curved corner when viewed from above.
Jhang777 teaches the trench (12, [0020]) forms a closed loop surrounding at least one active region of semiconductor substrate when viewed from above, and the closed loop has at least one curved corner (corner portion 20 of trench 12) when viewed from above (fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mun829 with that of Jhang777 so that the trench forms a closed loop surrounding at least one active region of semiconductor substrate when viewed from above, and the closed loop has at least one curved corner when viewed from above so that the deep trench isolation structure can be obtained in a better stress condition and with less process time for trench filling (ABSTRACT).
Regarding claim 22, Mun829 in view of Jhang777 teach wherein filling the trench with the conductive feature is performed such that the conductive feature has a curved corner portion when viewed from above (fig. 4b of Mun829 and fig. 3 of Jhang777).
Regarding claim 23, Mun829 in view of Jhang777 teach wherein filling the trench with the conductive feature is performed such that the curved corner portion of the conductive feature is spaced apart from the sidewalls of the trench by the second portion of the dielectric layer (fig. 4b of Mun829 and fig. 3 of Jhang777).
Regarding claim 24, Mun829 teaches further comprising: forming a gate structure (444, [0077], fig. 4e) over the at least one active region of semiconductor substrate after filling the trench with the conductive feature (fig. 4e).
Regarding claim 26, Jhang777 teaches wherein the closed loop has a first portion (horizontal portion of trench 12, [0020], fig. 3) extending along a first direction and a second portion (vertical portion of trench 12) extending along a second direction substantially orthogonal to the first direction, and the first direction and the second portion are connected by the at least one curved corner when viewed from above (fig. 3).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mun829 in view of Jhang777, as applied to claim 25 above, and further in view of Shin et al. (US publication 2003/0168712 A1), hereinafter referred to as Shin712.

Regarding claim 25, Min829 and Jhang777 disclose all the limitations of claim 25 as discussed above on which this claim depends.
Mun829 and Jhang777 do not explicitly teach further comprising: forming a doped region in a portion of the semiconductor substrate exposed by the trench after etching the first portion of the dielectric layer and prior to filling the trench with the conductive feature.
Shin712 teaches further comprising: forming a doped region (62, [0038]) in a portion of the semiconductor substrate exposed by the trench after etching the first portion of the dielectric layer and prior to filling the trench with the conductive feature (fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mun829 and Jhang777 with that of Shin712 so that further comprising: forming a doped region in a portion of the semiconductor substrate exposed by the trench after etching the first portion of the dielectric layer and prior to filling the trench with the conductive feature to provide a method of fabricating a device having a much-improved isolation structure that provides for enhanced device isolation ability ([0013]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828